UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                           NO. 09-4520

                                 EXCELL WHITNEY, APPELLANT,

                                                V.

                                     ERIC K. SHINSEKI,
                         SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                      Before HAGEL, MOORMAN, and LANCE, Judges.

                                            ORDER

       On April 29, 2010, the Court dismissed this appeal for lack of jurisdiction. On June 7, 2010,
the appellant filed a timely motion for reconsideration or, in the alternative, for a panel decision
pursuant to Rule 35 of the Court's Rules of Practice and Procedures.

       On consideration of the foregoing, and the parties' prior pleadings, it is

       ORDERED, by the single judge, that the motion for reconsideration is denied. It is further

       ORDERED, by the panel, that the motion for a panel decision is denied.

DATED: July 26, 2010                                         PER CURIAM.



Copies to:

Excell Whitney

VA General Counsel (027)